Exhibit 10.1

EXECUTION VERSION

SECURITIES PURCHASE AGREEMENT

Dated January 8, 2018

by and between

HEDGEPATH PHARMACEUTICALS, INC.

and

MAYNE PHARMA VENTURES PTY LTD



--------------------------------------------------------------------------------

EXECUTION VERSION

 

TABLE OF CONTENTS

 

ARTICLE I SALE OF PURCHASED SECURITIES; CLOSING

     6  

1.1

    

Sale and Purchase of Purchased Securities

     6  

1.2

    

Closings

     6  

1.3

    

Use of Proceeds

     7  

ARTICLE II DEFINITIONS

     7  

2.1

    

Definitions

     7  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     10  

3.1

    

Representations and Warranties of HPPI

     10  

3.2

    

Representations and Warranties of Mayne Pharma

     19  

ARTICLE IV CONDITIONS TO CLOSING

     20  

4.1

    

Conditions to Mayne Pharma’s Obligations at each Closing

     20  

4.2

    

Conditions to HPPI’s Obligations at each Closing

     21  

4.3

    

Additional Conditions to the Parties’ Obligations at the Initial Closing

     21  

4.4

    

Additional Conditions to Mayne Pharma’s Obligations at the Second Closing

     22  

4.5

    

Additional Conditions to Mayne Pharma’s Obligations at the Third Closing

     22  

ARTICLE V COVENANTS

     22  

5.1

    

Commercially Reasonable Efforts

     22  

5.2

    

Certain Notifications Until Closing

     22  

5.3

    

Market Standoff Period

     23  

ARTICLE VI ADDITIONAL AGREEMENTS

     23  

6.1

    

Transfer Restrictions

     23  

6.2

    

Integration

     24  

6.3

    

Securities Laws Disclosure; Publicity

     24  

6.4

    

Shareholder Rights Plan

     24  

6.5

    

Indemnification of Mayne Pharma, Etc

     24  

6.6

    

Reservation of Common Stock

     25  

6.7

    

Listing of Common Stock

     25  

6.8

    

Certain Transactions and Confidentiality

     25  

6.9

    

Acknowledgment of Dilution

     25  

6.10

    

Registration Rights

     25  

6.11

    

EHA Compliance

     25  

ARTICLE VII MISCELLANEOUS

     26  

7.1

    

Termination

     26  

7.2

    

Fees and Expenses

     26  

7.3

    

Entire Agreement

     26  

 

- 2 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

7.4

    

Notices

     26  

7.5

    

Amendments; Waivers

     27  

7.6

    

Headings

     27  

7.7

    

Successors and Assigns

     27  

7.8

    

No Third-Party Beneficiaries

     27  

7.9

    

Governing Law

     27  

7.10

    

Arbitration of Claims

     27  

7.11

    

Survival

     28  

7.12

    

Execution

     28  

7.13

    

Severability

     28  

7.14

    

Rescission and Withdrawal Right

     28  

7.15

    

Replacement of Securities

     28  

7.16

    

Remedies

     28  

7.17

    

Payment Set Aside

     29  

7.18

    

Saturdays, Sundays, Holidays, etc

     29  

7.19

    

Construction

     29  

7.20

    

WAIVER OF JURY TRIAL

     29  

 

- 3 -



--------------------------------------------------------------------------------

EXECUTION VERSION

 

LIST OF ANNEXES

 

ANNEX A:    FORM OF CERTIFICATE OF DESIGNATION ANNEX B:    FORM OF WARRANT A
ANNEX C:    FORM OF WARRANT B ANNEX D:    FORM OF AMENDMENT TO SUPPLY AGREEMENT
ANNEX E:    FUNDING TRANCHES ANNEX F:    DISCLOSURE SCHEDULES ANNEX G:   
REGISTRATION RIGHTS AGREEMENT

 

- 4 -



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
this 8th day of January, 2018 (the “Signing Date”), by and between MAYNE PHARMA
VENTURES PTY LTD, an Australian company ACN 168 896 357 (“Mayne Pharma”) and
HEDGEPATH PHARMACEUTICALS, INC., a Delaware corporation (“HPPI”).

RECITALS:

A. As of the date hereof, HPPI has Five Hundred Million (500,000,000) authorized
shares of Common Stock and Ten Million (10,000,000) authorized shares of
Preferred Stock, of which Five Hundred Thousand (500,000) have heretofore been
designated as Series A Convertible Preferred Stock.

B. HPPI requires additional capital to continue development of
SUBATM-Itraconazole (the “SUBA Product”) for the treatment of Basal Cell
Carcinoma Nevus Syndrome (“BCCNS”).

C. HPPI, following investigation of various financing alternatives, desires to
enter into a financing transaction with Mayne Pharma pursuant to which Mayne
Pharma will provide additional capital to HPPI in an amount of up to Five
Million Dollars ($5,000,000) in exchange for the Purchased Securities (as
defined below).

D. Pursuant to HPPI’s Certificate of Incorporation, the Board of Directors may
authorize the issuance of shares of Preferred Stock in one or more class, with
such powers, preferences and other rights as the Board of Directors may
determine.

E. The Board of Directors has authorized the creation and issuance of a Series B
Convertible Preferred Stock and the filing of a Certificate of Designation in
the form attached hereto as Annex A (the “Certificate of Designation”) with the
Secretary of State of Delaware identifying the powers, preferences and other
rights of such Series B Convertible Preferred Stock.

E. On the terms and subject to the conditions set forth in this Agreement, HPPI
agrees to issue to Mayne Pharma in private placements (i) up to Seven Million
Two Hundred Forty Six Thousand Three Hundred and Seventy-Seven
(7,246,377) shares of HPPI’s Series B Convertible Preferred Stock (the
“Preferred Shares”) in the aggregate to be issued in three separate Closings and
(ii) (x) warrants to purchase Five Million Four Hundred and Thirty-Four Thousand
Seven Hundred and Eight-Three (5,434,783) shares of Common Stock in the
aggregate, to be issued pursuant to warrants, in substantially the form attached
hereto as Annex B (each such warrant issued, a “Warrant A”) and (y) warrants to
purchase Five Million Four Hundred and Thirty-Four Thousand Seven Hundred and
Eight-Three (5,434,783) shares of Common Stock in the aggregate, to be issued
pursuant to warrants, in substantially the form attached hereto as Annex C (each
such warrant issued, a “Warrant B” and together with the Warrant As, the
“Warrants” and the Warrants together with the Preferred Shares, the “Purchased
Securities”)), in each case, to be issued pro rata with the issuance of the
Preferred Shares, and Mayne Pharma intends to purchase from HPPI the Purchased
Securities.

F. HPPI and Mayne Pharma, entered into that certain Second Amended and Restated
Supply and License Agreement, dated as of May 15, 2016, as amended by that
certain Amendment No. 1 to Second Amended and Restated Supply and License
Agreement, effective as of November 22, 2016 (collectively, the “Existing Supply
Agreement”).

G. As a condition to the sale and purchase of the Purchased Securities, HPPI and
Mayne Pharma desire to amend the Existing Supply Agreement in accordance with
Amendment No. 2 to the Second Amended and Restated Supply and License Agreement,
the form of which is attached hereto as Annex D (the “Amendment to the Supply
Agreement”).

 

- 5 -



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, HPPI and Mayne Pharma agree as
follows:

ARTICLE I

SALE OF PURCHASED SECURITIES; CLOSING

1.1    Sale and Purchase of Purchased Securities.

(a)    HPPI shall adopt and file with the Secretary of State of the State of
Delaware on or before the Initial Closing the Certificate of Designation.

(b)    On the terms and subject to the conditions set forth in this Agreement,
HPPI agrees to sell to Mayne Pharma, and Mayne Pharma agrees to purchase from
HPPI, at the applicable Closing(s), the applicable portion of the Purchased
Securities identified on Annex E hereto, at a purchase price of $0.69 per share
of Series B Convertible Preferred Stock plus related Warrants (the “Purchase”).
No fractional shares of Series B Convertible Preferred Stock or Warrant Shares
will be issued hereunder. Instead, HPPI shall round up, as nearly as practicable
to the nearest whole share, the number of shares to be issued.

1.2    Closings.

(a)    On the terms and subject to the conditions set forth in this Agreement,
the initial closing of the purchase of the Purchased Securities (the “Purchase”)
and the transactions contemplated herein (the “Initial Closing”) will take place
on the second Business Day following the date on which all of the conditions set
forth in Section 4.1, Section 4.2 and Section 4.3 have been fulfilled or waived
(other than those conditions that, by their terms, are to be satisfied at the
Initial Closing, but subject to the satisfaction or waiver of those conditions
at such time), or such other date and time as HPPI and Mayne Pharma may mutually
agree. The Initial Closing shall take place remotely via the exchange of
electronic documents and signatures, or at such other place as HPPI and Mayne
Pharma may mutually agree. The time and date on which the Initial Closing occurs
is referred to in this Agreement as the “Initial Closing Date”.

(b)    On the terms and subject to the conditions set forth in this Agreement,
the second closing of the Purchase and the transactions contemplated herein (the
“Second Closing”) will take place on or before July 1, 2018 (unless such date is
extended by mutual consent of the parties hereto) on the second Business Day
following the date on which all of the conditions set forth in Section 4.1,
Section 4.2 and Section 4.4 have been fulfilled or waived (other than those
conditions that, by their terms, are to be satisfied at the Second Closing, but
subject to the satisfaction or waiver of those conditions at such time), or such
other date and time as HPPI and Mayne Pharma may mutually agree. The Second
Closing shall take place remotely via the exchange of electronic documents and
signatures or at such other place as HPPI and Mayne Pharma may mutually agree.
The time and date on which the Second Closing occurs is referred to in this
Agreement as the “Second Closing Date”.

(c)    On the terms and subject to the conditions set forth in this Agreement,
the third closing of the Purchase and the transactions contemplated herein (the
“Third Closing”) will take place on or before December 31, 2018 (unless such
date is extended by mutual consent of the parties hereto) (provided that, in the
event that the NDA is filed with the FDA during December 2018, such date shall
be automatically extended to a date which is 30 days from the date of such
filing) on the second Business Day following the date on which all of the
conditions set forth in Section 4.1, Section 4.2 and Section 4.5 have been
fulfilled or waived (other than those conditions that, by their terms, are to be
satisfied at the Third Closing, but subject to the satisfaction or waiver of
those conditions at such time), or such other date and time as HPPI and Mayne
Pharma may mutually agree. The Third Closing shall take place remotely via the
exchange of electronic documents and signatures, or at such other place as HPPI
and Mayne Pharma may mutually agree. The time and date on which the Third
Closing occurs is referred to in this Agreement as the “Third Closing Date”.

(d)    At the applicable Closing, (i) HPPI will deliver to Mayne Pharma the
number of Preferred Shares and Warrants for the number of Warrant Shares set
forth on Annex E hereto with respect to such Closing, as evidenced by one or
more certificates dated the applicable Closing Date and bearing appropriate
legends as hereinafter provided for and (ii) Mayne Pharma will deliver to HPPI
the applicable purchase price set forth on Annex E hereto with respect to such
Preferred Shares and Warrants, by wire transfer of immediately available funds
to an account designated by HPPI.

 

- 6 -



--------------------------------------------------------------------------------

1.3    Use of Proceeds. HPPI shall use the proceeds from the Initial Closing and
the Second Closing solely for purposes of funding the continued development of
the SUBA Product for treatment of BCCNS and for general corporate purposes (it
being agreed that HPPI may not use such proceeds for development of any other
products other than the SUBA Product for treatment of BCCNS). HPPI may use the
proceeds from the Third Closing (in a manner consistent with the Supply
Agreement) for the development of other SUBA Product-based treatments for cancer
and for general operating purposes of HPPI. HPPI shall not use the proceeds from
any Closing for: (i) for the satisfaction of any portion of the Company’s
Indebtedness (other than payment of trade payables in the ordinary course of the
Company’s business and prior practices), (ii) for the redemption of any Common
Stock or Common Stock Equivalents, (iii) for the settlement of any outstanding
litigation, or (iv) in violation of FCPA or OFAC regulations.

ARTICLE II

DEFINITIONS

2.1    Definitions. For all purposes of this Agreement, the following terms will
have the following meanings:

“AAA” shall have the meaning ascribed to such term in Section 7.10 hereof.

“Action” means an action, charge, claim, complaint, dispute, suit, arbitration,
inquiry, notice of violation, investigation, or proceeding (including, without
limitation, an informal investigation or partial proceeding, such as a
deposition), whether commenced, threatened, legal, administrative or regulatory.

“Affiliate” or “Affiliated” means any Person that, directly or indirectly
through one or more intermediaries, controls or is controlled by or is under
common control with a Person, as such terms are used in and construed under Rule
405 under the Securities Act; provided that, for purposes of this Agreement,
Mayne Pharma and its Affiliates shall not be treated as Affiliates of HPPI.

“Agreement” shall have the meaning ascribed to such term in the Preamble.

“Amendment to the Supply Agreement” shall have the meaning ascribed to such term
in the Recitals.

“BCCNS” shall have the meaning ascribed to such term in the Recitals.

“BHCA” shall have the meaning ascribed to such term in Section 3.1(ll) hereof.

“Board of Directors” means the board of directors of HPPI.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental Action to close.

“Certificate of Designation” shall have the meaning ascribed to such term in the
Recitals.

“Closing” means the Initial Closing, the Second Closing or the Third Closing, as
applicable.

“Closing Date” means the Initial Closing Date, the Second Closing Date or the
Third Closing Date, as applicable.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of HPPI, par value $0.0001 per share, and
any other class of securities into which such securities may hereafter be
reclassified or changed.

 

- 7 -



--------------------------------------------------------------------------------

“Common Stock Equivalents” means any securities of HPPI or the Subsidiaries
which would entitle the holder thereof to acquire at any time Common Stock,
including, without limitation, any debt, preferred stock, right, option, warrant
or other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Conversion Shares” means the shares of Common Stock issuable upon the
conversion, in whole or in part, of the Preferred Shares.

“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1 hereof.

“Disqualification Event” shall have the meaning ascribed to such term in
Section 3.1(nn) hereof.

“EIP” means the HPPI 2014 Equity Incentive Plan.

“Equity Holders Agreement” means the Amended and Restated Equity Holders
Agreement, dated as of May 15, 2015, as amended by Amendment No. 1 to the
Amended and Restated Equity Holders Agreement dated December 17, 2015, by and
among Mayne Pharma, HPPI and the other parties thereto.

“Evaluation Date” shall have the meaning ascribed to such term in Section 3.1(r)
hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Existing Supply Agreement” shall have the meaning ascribed to such term in the
Recitals.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“FDA” shall have the meaning ascribed to such term in Section 3.1(ii) hereof.

“FDCA” shall have the meaning ascribed to such term in Section 3.1(ii) hereof.

“Federal Reserve” shall have the meaning ascribed to such term in
Section 3.1(ll) hereof.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h) hereof.

“Governmental Authority(ies)” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority,
instrumentality, court, legislative body, government or self-regulatory
organization, commission, court, tribunal or organization or any regulatory,
administrative or other agency, or any political or other subdivision,
department or branch of any of the foregoing.

“HPPI” shall have the meaning ascribed to such term in the Preamble of this
Agreement.

“HPPI’s Counsel” means Ellenoff Grossman & Schole LLP, with offices located at
1345 Avenue of the Americas, New York, New York 10105-0302.

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa)
hereof.

“Initial Closing” shall have the meaning ascribed to such term in Section 1.2(a)
hereof.

“Initial Closing Date” shall have the meaning ascribed to such term in
Section 1.2(a) hereof.

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o) hereof.

“Issuer Covered Person(s)” shall have the meaning ascribed to such term in
Section 3.1(nn) hereof.

 

- 8 -



--------------------------------------------------------------------------------

“Liens” means a lien, charge pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Material Adverse Effect” means (i) a material adverse effect on the legality,
validity or enforceability of any Transaction Document, (ii) a material adverse
effect on the results of operations, assets, business, prospects or condition
(financial or otherwise) of HPPI and the Subsidiaries, or (iii) a material
adverse effect on HPPI’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document.

“Mayne Pharma” shall have the meaning ascribed to such term in the Preamble.

“Mayne Pharma Party(ies)” shall have the meaning ascribed to such term in
Section 6.3 hereof.

“Money Laundering Laws” shall have the meaning ascribed to such term in
Section 3.1(mm) hereof.

“NDA” shall have the meaning ascribed to such term in Section 4.5(c) hereof.

“OFAC” shall have the meaning ascribed to such term in Section 3.1(jj) hereof.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, Governmental Authority or other entity of any kind.

“Pharmaceutical Product” shall have the meaning ascribed to such term in
Section 3.1(ii) hereof.

“Preferred Shares” shall have the meaning ascribed to such term in the Recitals.

“Preferred Stock” means the preferred stock of HPPI, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Purchase” shall have the meaning ascribed to such term in Section 1.1 hereof.

“Purchased Securities” shall have the meaning ascribed to such term in the
Recitals.

“Registration Rights Agreement” shall have the meaning ascribed to such term in
Section 6.11 hereof.

“Regulatory Permit” shall have the meaning ascribed to such term in
Section 3.1(m) hereof.

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e) hereof.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h)
hereof.

“Second Closing” shall have the meaning ascribed to such term in Section 1.2(b)
hereof.

“Second Closing Date” shall have the meaning ascribed to such term in
Section 1.2(b) hereof.

“Securities” means the Purchased Securities, the Conversion Shares and the
Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Series B Convertible Preferred Stock” shall have the meaning ascribed to such
term in Section 3.1(g)(i).

 

- 9 -



--------------------------------------------------------------------------------

“Signing Date” shall have the meaning ascribed to such term in the Preamble.

“SUBA Product” shall have the meaning ascribed to such term in the Recitals.

“Subsidiary(ies)” means any subsidiary of HPPI as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
HPPI formed or acquired after the Signing Date.

“Supply Agreement” means the Existing Supply Agreement, as amended by the
Amendment to the Supply Agreement.

“Third Closing” shall have the meaning ascribed to such term in Section 1.2(c)
hereof.

“Third Closing Date” shall have the meaning ascribed to such term in
Section 1.2(c) hereof.

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTCQX market of the OTC Market
Group, Inc. (or any successors to any of the foregoing).

“Transaction Documents” means this Agreement, the Certificate of Designation,
each of the Warrants, the Amendment to the Supply Agreement, all exhibits,
annexes, and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

“Transfer Agent” means Computershare Trust Company, Inc., the current transfer
agent of HPPI, with a mailing address of 350 Indiana Street, Suite 800, Golden,
Colorado 80401 and a facsimile number of (201) 680-4665, and any successor
transfer agent of HPPI.

“Warrant A” shall have the meaning ascribed to such term in the Recitals.

“Warrant B” shall have the meaning ascribed to such term in the Recitals.

“Warrants” shall have the meaning ascribed to such term in the Recitals.

“Warrant Shares” means the shares of Common Stock issuable upon exercise, in
whole or in part, of the Warrants.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1    Representations and Warranties of HPPI. Except as set forth in the
Disclosure Schedules attached hereto as Annex F and deemed a part hereof
(“Disclosure Schedules”), and except as disclosed in the SEC Reports, HPPI
hereby represents and warrants to Mayne Pharma that each of the following
representations and warranties (i) is true and correct as of the Signing Date
(except as otherwise indicated) and (ii) will be true and correct as of each
Closing Date (except as otherwise indicated):

(a)    Subsidiaries. All of the direct and indirect Subsidiaries of HPPI are set
forth on Schedule 3.1(a). HPPI owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary (if any) free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. If HPPI
has no subsidiaries, all other references to the Subsidiaries or any of them in
the Transaction Documents shall be disregarded.

 

- 10 -



--------------------------------------------------------------------------------

(b)    Organization and Qualification. HPPI and each of the Subsidiaries is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither HPPI nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of HPPI and the Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in a Material Adverse
Effect, and no Action has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.

(c)    Authorization, Enforcement. HPPI has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and each of the other Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder (which includes the issuance of the
Securities). The execution, delivery and performance of each of this Agreement
and the other Transaction Documents by HPPI and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of HPPI and no further approval or authorization is
required by HPPI, the Board of Directors or HPPI’s stockholders in connection
herewith or therewith other than in connection with the Required Approvals. This
Agreement and each other Transaction Document to which HPPI is a party has been
(or upon delivery will have been) duly executed by HPPI, and when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of HPPI enforceable against HPPI in accordance with their
respective terms.

(d)    No Conflicts. The execution, delivery and performance by HPPI of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of any of the Securities, and the consummation by HPPI of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of HPPI’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of HPPI or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a debt of HPPI or a Subsidiary or
otherwise) or other understanding to which HPPI or any Subsidiary is a party or
by which any property or asset of HPPI or any Subsidiary is bound or affected,
or (iii) subject to the Required Approvals, conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any Governmental Authority to which HPPI or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of HPPI or a Subsidiary is bound or affected.

(e)    Filings, Consents and Approvals. HPPI is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any Governmental Authority or other Person in
connection with the execution, delivery and performance by HPPI of the
Transaction Documents, other than: (i) the filings required pursuant to
Section 6.3 of this Agreement and (ii) the filing of Form D with the Commission
and such filings as are required to be made under applicable state securities
laws (collectively, the “Required Approvals”).

(f)    Issuance of Securities.

(i)    The Preferred Shares are duly authorized, and, when issued and delivered
pursuant to this Agreement, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens other than restrictions on transfer
provided for in the Transaction Documents. The Conversion Shares have been duly
authorized and reserved for issuance upon conversion of the Preferred Shares and
when so issued will be validly issued, fully paid and non-assessable, free and
clear of all Liens other than restrictions on transfer provided for in the
Transaction Documents. HPPI has no series or class of capital stock, whether or
not issued or outstanding, that will, upon issuance of the Preferred Shares,
rank senior to the Preferred Shares with respect to the payment of dividends or
the distribution of assets in the event of any dissolution, liquidation or
winding up of HPPI.

 

- 11 -



--------------------------------------------------------------------------------

(ii)    Each of the Warrants has been duly authorized and, when executed and
delivered as contemplated hereby, will constitute a valid and legally binding
obligation of HPPI in accordance with its terms, and the Warrant Shares have
been duly authorized and reserved for issuance upon exercise of a Warrant and
when so issued in accordance with the terms thereof will be validly issued,
fully paid and non-assessable, free and clear of all Liens other than
restrictions on transfer provided for in the Transaction Documents.

(iii)    (HPPI has reserved from its duly authorized capital stock the maximum
number of shares of Common Stock issuable upon the conversion of all of the
Preferred Shares and the full exercise of the Warrants.

(g)    Capitalization.

(i)    The authorized capital stock of HPPI, as of the Signing Date and
effective immediately prior to the Initial Closing, consists of (i) Five Hundred
Million (500,000,000) shares of Common Stock, of which (A) Three Hundred Sixty
Nine Million Five Hundred Ninety Nine Thousand Two Hundred and Sixty-Six
(369,599,266) shares are issued and outstanding and (B) no shares are held in
treasury, and (ii) Ten Million (10,000,000) shares of Preferred Stock, of which
(A) Five Hundred Thousand (500,000) shares are designated as “Series A
Convertible Preferred Stock”, no shares of which are issued and outstanding,
(B) Seven Million Two Hundred Forty Six Thousand Three Hundred and Seventy Seven
(7,246,377) shares are designated as “Series B Convertible Preferred Stock”,
none which are issued and outstanding and (C) no shares are held in treasury. As
of the Signing Date and effective immediately prior to the Initial Closing,
other than as described on Schedule 3.1(g), no shares of Common Stock or
Preferred Stock are reserved for issuance except for Ten Million Eight Hundred
and Sixty-Nine Thousand Five Hundred Sixty-Six (10,869,566) shares of Common
Stock reserved for issuance pursuant to the Warrants.

(ii)    Schedule 3.1(g) sets forth the capitalization of HPPI immediately prior
to the Initial Closing and immediately following the Initial Closing, and, in
each case, shall include (A) all issued and outstanding Common Stock, including,
with respect to any restricted Common Stock, any vesting schedule and repurchase
price; (B) all granted stock options, including any vesting schedule and
exercise price; (C) all shares of Common Stock to be reserved for future award
grants under the EIP; (D) each series and all shares of issued and outstanding
Preferred Stock and shares of Common Stock issuable upon conversion of such
shares of Preferred Stock; (E) all granted warrants or other stock purchase
rights, if any; and (F) the number of shares of Common Stock owned beneficially,
and of record, by Affiliates of HPPI.

(iii)    HPPI has not issued any capital stock since its most recently filed
periodic report under the Exchange Act. Except as set forth on the Schedule
3.1(g), no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as set forth on Schedule
3.1(g), there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common
Stock or Preferred Stock or any other securities of HPPI, or contracts,
commitments, understandings or arrangements by which HPPI or any Subsidiary is
or may become bound to issue additional shares of Common Stock, any Common Stock
Equivalents or any other securities of HPPI. The issuance and sale of any of the
Securities will not obligate HPPI to issue any shares of Common Stock or
Preferred Stock or other securities of HPPI to any Person (other than Mayne
Pharma) and will not result in a right of any holder of HPPI’s securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of HPPI are duly
authorized, validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights, rights of
first refusal or other similar rights to subscribe for or purchase securities
(or is subject to any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities).

(iv)    No further approval or authorization of any stockholder, the Board of
Directors or any other Person is required for the issuance and sale of any of
the Securities. Except for the Equity Holders Agreement, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to HPPI’s capital stock to which HPPI is a party or, to the knowledge of
HPPI, between or among any of HPPI’s stockholders.

(h)    SEC Reports; Financial Statements. HPPI has, for the three years
preceding the applicable Closing Date, filed all reports, schedules, forms,
statements and other documents required to be filed by HPPI under the Securities
Act and the Exchange Act, including pursuant to Section 13(a), 14(a) or 15(d)
thereof (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the

 

- 12 -



--------------------------------------------------------------------------------

“SEC Reports” and each an “SEC Report”), on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when they became effective or were filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of HPPI included in the SEC Reports comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of HPPI and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

(i)    Material Changes; Undisclosed Events, Liabilities or Developments. For
the three years preceding the applicable Closing Date, except as specifically
disclosed in a subsequent SEC Report filed at least three (3) Business Days
prior to the Signing Date: (i) there has been no event, liability, fact,
circumstance, occurrence or development that, individually or in the aggregate,
has had or could reasonably be expected to result in a Material Adverse Effect,
(ii) HPPI has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in HPPI’s financial statements pursuant to GAAP or disclosed in
filings made with the Commission, (iii) HPPI has not altered its method of
accounting, (iv) HPPI has not declared or made any dividend or distribution of
cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) HPPI
has not issued any equity securities to any officer, director or Affiliate. HPPI
does not have pending before the Commission any request for confidential
treatment of information. No event, liability, fact, circumstance, occurrence or
development has occurred or exists, or is reasonably expected to occur or exist,
with respect to HPPI or its Subsidiaries or their respective businesses,
properties, operations, assets or financial condition, that would be required to
be disclosed by HPPI under applicable securities laws at the time this
representation is made or deemed made that has not been publicly disclosed at
least one (1) Trading Day prior to the date that this representation is made.

(j)    Litigation. Except as set forth on the Schedule 3.1(j), there is no
Action active, pending or, to the knowledge of HPPI, threatened against or
affecting HPPI, any Subsidiary or Affiliate of HPPI or any of their respective
properties before or by any arbitrator or Governmental Authority which,
individually or in the aggregate, (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither HPPI nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. There has not
been, and to the knowledge of HPPI, there is not pending or contemplated, any
investigation by the Commission involving HPPI or any current or former director
or officer of HPPI. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by HPPI or any
Subsidiary under the Exchange Act or the Securities Act.

(k)    Labor Relations. No labor dispute exists or, to the knowledge of HPPI, is
imminent with respect to any of the employees of HPPI, which could reasonably be
expected to result in a Material Adverse Effect. None of HPPI’s or its
Subsidiaries’ employees is a member of a union that relates to such employee’s
relationship with HPPI or such Subsidiary, and neither HPPI nor any of its
Subsidiaries is a party to a collective bargaining agreement, and HPPI and its
Subsidiaries believe that their relationships with their employees are good. To
the knowledge of HPPI, no executive officer of HPPI or any Subsidiary is, or is
now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject HPPI or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. HPPI and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours.

 

- 13 -



--------------------------------------------------------------------------------

(l)    Compliance. Neither HPPI nor any Subsidiary: (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by HPPI or any
Subsidiary under), nor has HPPI or any Subsidiary received notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement or any other agreement or instrument to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any judgment, decree, or
order of any arbitrator or Governmental Authority or (iii) is or has been in
violation of any statute, rule, ordinance or regulation of any Governmental
Authority, including without limitation all foreign, federal, state and local
laws relating to taxes, environmental protection, occupational health and
safety, product quality and safety and employment and labor matters except, in
the case of clauses (ii) and (iii) above, where the violation would not
reasonably be expected to result in a Material Adverse Effect.

(m)    Regulatory Permits. HPPI and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate Governmental Authorities
necessary to conduct their respective businesses as described in the SEC Reports
(each a “Regulatory Permit”), and neither HPPI nor any Subsidiary has received
any notice of Actions relating to the revocation or modification of any
Regulatory Permit.

(n)    Title to Assets. HPPI and the Subsidiaries have good and marketable title
in fee simple to all real property owned by them and good and marketable title
in all personal property owned by them that is material to the business of HPPI
and the Subsidiaries, in each case free and clear of all Liens, except for
(i) Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by HPPI and the Subsidiaries and (ii) Liens for the payment of federal, state or
other taxes, for which appropriate reserves have been made therefor in
accordance with GAAP and the payment of which is neither delinquent nor subject
to penalties. Any real property and facilities held under lease by HPPI and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which HPPI and the Subsidiaries are in compliance.

(o)    Intellectual Property. Subject to the conditional use and license of the
Intellectual Property Rights permitted by Mayne Pharma to HPPI pursuant to the
Supply Agreement, HPPI and the Subsidiaries have, or have rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights (collectively, the “Intellectual
Property Rights”) as necessary or required for use in connection with their
respective businesses. None of, and neither HPPI nor any Subsidiary has received
a notice (written or otherwise) that any of, the Intellectual Property Rights of
HPPI and the Subsidiaries has expired, terminated or been abandoned, or is
expected to expire or terminate or be abandoned, within two (2) years from the
date of this Agreement. Neither HPPI nor any Subsidiary has received, since
August 12, 2013, a written notice of a claim or otherwise has any knowledge that
the Intellectual Property Rights of HPPI or any of the Subsidiaries violate or
infringe upon the rights of any Person. To the knowledge of HPPI and subject to
the conditional use of the Intellectual Property Rights permitted by Mayne
Pharma to HPPI pursuant to the Supply Agreement, all Intellectual Property
Rights of HPPI and the Subsidiaries are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights of
HPPI and the Subsidiaries. HPPI and its Subsidiaries have taken commercially
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.

(p)    Insurance. HPPI and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which HPPI and the
Subsidiaries are engaged, including, but not limited to, directors and officers
insurance coverage at least equal to Two Million ($2,000,000.00) (such directors
and officers insurance coverage through policies held by Mayne Pharma).

(q)    Transactions With Affiliates and Employees. Except as set forth in the
SEC Reports, none of the officers, directors or employees of HPPI or any
Subsidiary is presently a party to any transaction with HPPI or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
providing for the borrowing of money from or lending of money to or otherwise
requiring payments to or from any officer, manager, director or such employee or
any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee, stockholder, member or
partner, other than for: (i) payment of reasonable salary or consulting fees for
services rendered, (ii) reimbursement for reasonable expenses incurred on behalf
of HPPI and (iii) other employee benefits, including stock option agreements
under any stock option plan of HPPI.

 

- 14 -



--------------------------------------------------------------------------------

(r)    Sarbanes-Oxley; Internal Accounting Controls. HPPI and the Subsidiaries
are in compliance with any and all applicable requirements of the Sarbanes-Oxley
Act of 2002 that are effective as of the Signing Date, and any and all
applicable rules and regulations promulgated by the Commission thereunder that
are effective as of the Signing Date and as of the applicable Closing Date. HPPI
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. HPPI and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for HPPI and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by HPPI in the reports it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms. HPPI’s certifying officers have evaluated
the effectiveness of the disclosure controls and procedures of HPPI and the
Subsidiaries as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). HPPI
presented in its most recently filed periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no changes in the internal control
over financial reporting (as such term is defined in the Exchange Act) of HPPI
and its Subsidiaries that have materially affected, or are reasonably likely to
materially affect, the internal control over financial reporting of HPPI or its
Subsidiaries.

(s)    Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by HPPI or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents.
Mayne Pharma shall have no obligation with respect to any fees or with respect
to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section 3.1(s) that may be due in connection with the
transactions contemplated by the Transaction Documents.

(t)    Private Placement. Assuming the accuracy of Mayne Pharma’s
representations and warranties set forth in Section 3.2 hereof, no registration
under the Securities Act is required for the offer, sale or issuance of any of
the Securities, by HPPI to Mayne Pharma as contemplated hereby. The offer, sale
and issuance of any of the Securities hereunder, or otherwise, do not contravene
the rules and regulations of the Trading Market.

(u)    Investment Company. HPPI is not, and is not an Affiliate of, and
immediately after the applicable Closing Date, will not be or be an Affiliate
of, an “investment company” within the meaning of the Investment Company Act of
1940, as amended. HPPI shall conduct its business in a manner so that it will
not become an “investment company” subject to registration under the Investment
Company Act of 1940, as amended.

(v)    Registration Rights. No Person (other than Mayne Pharma and the investors
that participated in HPPI’s private placement financing that commenced in April
2016) has any right to cause HPPI to effect the registration under the
Securities Act of any securities of HPPI or any Subsidiary.

(w)    Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and HPPI has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
HPPI received any notification that the Commission is contemplating terminating
such registration. HPPI has not, since August 12, 2013, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that HPPI is not in compliance with the listing or maintenance
requirements of such Trading Market. HPPI is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements. The Common Stock is currently
eligible for electronic transfer through the Depository Trust Company or another
established clearing corporation and HPPI is current in payment of the fees to
the Depository Trust Company (or such other established clearing corporation) in
connection with such electronic transfer.

 

- 15 -



--------------------------------------------------------------------------------

(x)    Application of Takeover Protections. HPPI and the Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under HPPI’s
amended and restated certificate of incorporation (or similar charter documents)
or the laws of the State of Delaware that is or could become applicable to Mayne
Pharma as a result of Mayne Pharma and HPPI fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation as a result of HPPI’s issuance of the Securities and Mayne Pharma’s
ownership of the Securities.

(y)    Disclosure. All of the disclosures furnished by or on behalf of HPPI to
Mayne Pharma regarding HPPI and HPPI’s Subsidiaries, their respective businesses
and the transactions contemplated hereby, including the Disclosure Schedules,
and all of the representations and warranties of HPPI contained herein, are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The press releases disseminated by HPPI during the twelve months
preceding the date of this Agreement taken as a whole do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made and when made, not misleading. HPPI
acknowledges and agrees that Mayne Pharma does not make or has not made any
representations or warranties with respect to the transactions contemplated by
the Transaction Documents other than those specifically set forth in Section 3.2
hereof.

(z)    No Integrated Offering. Assuming the accuracy of Mayne Pharma’s
representations and warranties set forth in Section 3.2 hereof, neither HPPI,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Purchased Securities to be integrated with prior offerings by
HPPI for purposes of the Securities Act which would require the registration of
any such securities under the Securities Act.

(aa)    Solvency. Based on the consolidated financial condition of HPPI as of
the applicable Closing Date, after giving effect to HPPI’s consideration paid in
exchange for the Purchased Securities hereby : (i) the fair saleable value of
HPPI’s assets exceeds the amount that will be required to be paid on or in
respect of HPPI’s existing debts and other liabilities (including known
contingent liabilities) as they mature, (ii) HPPI’s assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by HPPI, consolidated
and projected capital requirements and capital availability thereof, and
(iii) the current cash flow of HPPI, together with the proceeds HPPI would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its liabilities when such amounts are required to be paid. HPPI does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). HPPI has no knowledge of any facts or circumstances which
lead it to believe that it will file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
applicable Closing Date. Schedule 3.1(aa) sets forth as of the Signing Date all
outstanding secured and unsecured Indebtedness of HPPI or any Subsidiary, or for
which HPPI or any Subsidiary has commitments. For the purposes of this
Agreement, “Indebtedness” means (x) any liabilities for borrowed money or
amounts owed in excess of Fifty Thousand and 00/100 Dollars ($50,000) (other
than trade accounts payable incurred in the ordinary course of business),
(y) all guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
HPPI’s consolidated balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (z) the present value of
any lease payments in excess of Fifty Thousand and 00/100 Dollars ($50,000) due
under leases required to be capitalized in accordance with GAAP. Neither HPPI
nor any Subsidiary is in default with respect to any Indebtedness.

 

- 16 -



--------------------------------------------------------------------------------

(bb)    Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, HPPI and its Subsidiaries each (i) has made or filed all United States
federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of HPPI or of any Subsidiary know of no
basis for any such claim.

(cc)    No General Solicitation. Neither HPPI nor any Person acting on behalf of
HPPI has offered or sold any of the Securities by any form of general
solicitation or general advertising. HPPI has offered the Securities for sale or
issuance only to Mayne Pharma and as a requirement of the Equity Holders
Agreement, to Hedgepath LLC.

(dd)    Foreign Corrupt Practices. Neither HPPI nor any Subsidiary or, to the
knowledge of HPPI or any Subsidiary, any agent or other Person acting on behalf
of HPPI or any Subsidiary, has: (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by HPPI or any Subsidiary (or made by any
Person acting on its behalf of which HPPI is aware) which is in violation of any
law or (iv) violated any provision of the FCPA.

(ee)    Accountants. HPPI’s independent registered public accounting firm is set
forth on Schedule 3.1(ee) of the Disclosure Schedules. To the knowledge and
belief of HPPI, such accounting firm: (i) is a registered public accounting firm
as required by the Exchange Act and (ii) shall express its opinion with respect
to the financial statements to be included in HPPI’s annual report for the
fiscal year ending December 31, 2017.

(ff)    No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by HPPI
to arise, between HPPI and the accountants and lawyers formerly or presently
employed by HPPI and HPPI is current with respect to any fees owed to its
accountants (including HPPI’s independent registered public accounting firm) and
lawyers which could affect HPPI’s ability to perform any of its obligations
under any of the Transaction Documents.

(gg)    Acknowledgment Regarding Purchase of the Purchased Securities. HPPI
acknowledges and agrees that Mayne Pharma is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. HPPI further acknowledges that Mayne Pharma
is not acting as a financial advisor or fiduciary of HPPI (or in any similar
capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by Mayne Pharma or any of its
respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to
Mayne Pharma’s purchase of the Purchased Securities. HPPI further represents to
Mayne Pharma that HPPI’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by HPPI and its representatives.

(hh)    Regulation M Compliance. HPPI has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of HPPI to facilitate the sale or resale of any of the Securities,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Securities, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of HPPI.

(ii)    FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by HPPI or any of its
Subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by HPPI in compliance with all applicable
requirements under FDCA and similar laws, rules and regulations relating to
registration, investigational use, premarket clearance, licensure, or
application approval, good manufacturing practices, good laboratory practices,
good clinical practices, product listing, quotas, labeling, advertising, record
keeping and filing of reports. There is no pending, completed or, to HPPI’s
knowledge, threatened, Action against HPPI or any of its Subsidiaries, and none
of HPPI or any of its

 

- 17 -



--------------------------------------------------------------------------------

Subsidiaries has received any notice, warning letter or other communication from
the FDA or any other Governmental Authority, which (i) contests the premarket
clearance, licensure, registration, or approval of, the uses of, the
distribution of, the manufacturing or packaging of, the testing of, the sale of,
or the labeling and promotion of any Pharmaceutical Product, (ii) withdraws its
approval of, requests the recall, suspension, or seizure of, or withdraws or
orders the withdrawal of advertising or sales promotional materials relating to,
any Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by HPPI or any of its Subsidiaries, (iv) enjoins production at any
facility of HPPI or any of its Subsidiaries, (v) enters or proposes to enter
into a consent decree of permanent injunction with HPPI or any of its
Subsidiaries, or (vi) otherwise alleges any violation of any laws, rules or
regulations by HPPI or any of its Subsidiaries. The properties, business and
operations of HPPI have been and are being conducted in all material respects in
accordance with all applicable laws, rules and regulations of the FDA. HPPI has
not been informed by the FDA that the FDA will prohibit the marketing, sale,
license or use in the United States of any product proposed to be developed,
produced or marketed by HPPI nor has the FDA expressed any concern as to
approving or clearing for marketing any product being developed or proposed to
be developed by HPPI.

(jj)    Office of Foreign Assets Control. Neither HPPI nor any Subsidiary, nor
to its knowledge, any of their respective directors, officers or employees,
agents or any other Persons acting for or on behalf of HPPI or any of its
Subsidiaries (a) is designated on any prohibited persons or entities list of any
U.S. governmental authority, including, but not limited to, the U.S. Office of
Foreign Assets Control (“OFAC”) Specially Designated Nationals and Blocked
Persons List, the U.S. Department of Commerce (“Commerce”) Denied Persons List,
the Commerce Entity List, and the U.S. Department of State (“State Department”)
Debarred List, (b) participated in any transaction on behalf of HPPI or any of
its Subsidiaries involving such designated Person, or any country that is
subject to U.S. economic sanctions administered by OFAC, to the extent such a
transaction is or would be prohibited by such sanctions, (c) exported
(including, but not limited to, deemed exportation) or re-exported, directly or
indirectly, any good, technology or services on behalf of HPPI or any of its
Subsidiaries in violation of any applicable U.S. export control or economic
sanctions laws, rules or regulations administered by OFAC, Commerce or the State
Department, or (d) participated on behalf of HPPI or any of its Subsidiaries in
any export, re-export or transaction connected with any purpose prohibited by
export control or economic sanctions laws, rules or regulations, including
support for international terrorism and nuclear, chemical or biological weapons
proliferation.

(kk)    U.S. Real Property Holding Corporation. HPPI is not and has never been a
U.S. real property holding corporation within the meaning of Section 897 of the
Code, and HPPI shall so certify upon Mayne Pharma’s request.

(ll)    Bank Holding Company Act. Neither HPPI nor any of its Subsidiaries or
Affiliates is subject to the Bank Holding Company Act of 1956, as amended (the
“BHCA”) or to regulation by the Board of Governors of the Federal Reserve System
(the “Federal Reserve”). Neither HPPI nor any of its Subsidiaries or Affiliates
owns or controls, directly or indirectly, five percent (5%) or more of the
outstanding shares of any class of voting securities, or twenty-five percent
(25%) or more of the total equity, of a bank or any Person that is subject to
the BHCA or to regulation by the Federal Reserve. Neither HPPI nor any of its
Subsidiaries or Affiliates exercises a controlling influence over the management
or policies of a bank or any Person that is subject to the BHCA or to regulation
by the Federal Reserve.

(mm)    Money Laundering. The operations of HPPI and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no Action by or before any Governmental Authority
or any arbitrator involving HPPI or any of its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the knowledge of HPPI or any Subsidiary,
threatened.

(nn)    No Disqualification Events. With respect to the Securities to be offered
and sold hereunder in reliance on Rule 506 under the Securities Act, none of
HPPI, any of its predecessors, any Affiliated issuer, any director, executive
officer, other officer of HPPI participating in the offering hereunder, any
beneficial owner of twenty percent (20%) or more of HPPI’s outstanding voting
equity securities, calculated on the basis of voting power, nor any promoter (as
that term is defined in Rule 405 under the Securities Act) connected with HPPI
in any capacity at the time of sale (each, an “Issuer Covered Person”) is
subject to any of the “Bad Actor” disqualifications described in Rule
506(d)(1)(i) through (viii) under the Securities Act (a “Disqualification
Event”), except for a

 

- 18 -



--------------------------------------------------------------------------------

Disqualification Event covered by Rule 506(d)(2) or (d)(3). HPPI has exercised
reasonable care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. HPPI has complied, to the extent applicable, with its
disclosure obligations under Rule 506(e), and has furnished to Mayne Pharma a
copy of any disclosures provided thereunder.

(oo)    Other Covered Persons. HPPI is not aware of any Person (other than any
Issuer Covered Person) that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of any
of the Securities.

(pp)    Notice of Disqualification Events. HPPI will notify Mayne Pharma in
writing, prior to each Closing Date of (i) any Disqualification Event relating
to any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

Mayne Pharma acknowledges and agrees that the representations contained in
Section 3.1 hereof shall not modify, amend or affect HPPI’s right to rely on
Mayne Pharma’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

3.2    Representations and Warranties of Mayne Pharma. Mayne Pharma hereby
represents and warrants to HPPI that each of the following representations and
warranties (i) is true and correct as of the Signing Date (except as otherwise
indicated) and (ii) will be true and correct as of each Closing Date (except as
otherwise indicated):

(a)    Organization; Authority. Mayne Pharma is a company duly organized,
validly existing and in good standing under the laws of Australia with full
right, company power, and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder. The execution, delivery and
performance of the Transaction Documents and performance by Mayne Pharma of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary company action on the part of Mayne Pharma. Each Transaction
Document to which it is a party has been duly executed by Mayne Pharma, and when
delivered by Mayne Pharma in accordance with the terms hereof, will constitute
the valid and legally binding obligation of Mayne Pharma, enforceable against it
in accordance with its terms.

(b)    Own Account. Mayne Pharma understands that the Purchased Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Purchased Securities as
principal for its own account and not with a view to or for distributing or
reselling the Purchased Securities or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing the Purchased Securities in violation of the Securities Act or
any applicable state securities law and has no direct or indirect arrangement or
understandings with any other Persons to distribute or regarding the
distribution of the Purchased Securities in violation of the Securities Act or
any applicable state securities law (this representation and warranty not
limiting Mayne Pharma’s right to sell the Purchased Securities in compliance
with applicable federal and state securities laws).

(c)    Status of Mayne Pharma. At the time Mayne Pharma was offered the
Purchased Securities, it was, and as of the Signing Date it is, and on the
applicable Closing Date and each date on which it exercises the Warrants or any
part thereof or converts any of the Preferred Shares, it will be either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act.

(d)    Experience of Mayne Pharma. Mayne Pharma, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Securities, and has so
evaluated the merits and risks of such investment. Mayne Pharma understands and
acknowledges that: (i) an investment in HPPI is subject to substantial risk due
to the nature of HPPI’s business and (ii) Mayne Pharma is able to bear the
economic risk of an investment in the Purchased Securities and, at the present
time, is able to afford a complete loss of such investment.

 

- 19 -



--------------------------------------------------------------------------------

(e)    No General Solicitation. Mayne Pharma is not purchasing the Purchased
Securities as a result of any advertisement, article, notice or other
communication regarding the Purchased Securities published in any newspaper,
magazine or similar media or broadcast over television, radio or the internet or
presented at any seminar or any other general solicitation or general
advertisement.

(f)    No Conflicts. The execution, delivery and performance by Mayne Pharma of
this Agreement and the other Transaction Documents to which it is a party and
the consummation by Mayne Pharma of the transactions contemplated hereby and
thereby do not and will not: (i) conflict with or violate any provision of Mayne
Pharma’s organizational or charter documents or (ii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any Governmental
Authority to which Mayne Pharma or its Affiliates is subject (including federal
and state securities laws and regulations), or by which any property or asset of
Mayne Pharma or its Affiliates are bound or affected.

(g)    Disqualification Events. Neither Mayne Pharma nor any of its
shareholders, members, managers, general or limited partners, directors,
Affiliates or executive officers, are subject to any Disqualification Event,
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3). Mayne
Pharma’s purchase of the Purchased Securities will not subject HPPI to any
Disqualification Event.

(h)    Litigation. There is no Action, pending or, to the knowledge of Mayne
Pharma or its Affiliates, threatened against or affecting Mayne Pharma or any of
its Affiliates or any of their respective properties which, individually or in
the aggregate, (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Purchased Securities
or (ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in a material adverse effect on the results of operations,
assets, business, prospects or condition (financial or otherwise) on Mayne
Pharma and its Affiliates, taken as a whole.

HPPI acknowledges and agrees that the representations contained in Section 3.2
hereof shall not modify, amend or affect Mayne Pharma’s right to rely on HPPI’s
representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

ARTICLE IV

CONDITIONS TO CLOSING

4.1    Conditions to Mayne Pharma’s Obligations at each Closing. The obligation
of Mayne Pharma to consummate any Closing is subject to the fulfillment (or
waiver by Mayne Pharma) at or prior to such Closing of each of the following
conditions:

(a)    Representations and Warranties. The representations and warranties of
HPPI contained in Section 3.1 hereof shall be true and correct in all respects
as of such Closing (other than representations and warranties that by their
terms speak as of another date, which representations and warranties shall be
true and correct as of such date).

(b)    Performance. HPPI shall have performed and complied with all covenants,
agreements, obligations, and conditions contained in this Agreement that are
required to be performed or complied with by HPPI on or before such Closing.

(c)    Material Adverse Effect. Since the Signing Date, no fact, circumstance,
event, change, occurrence, condition or development shall have occurred that,
individually or in the aggregate, has had or would be reasonably likely to have
a Material Adverse Effect.

(d)    Compliance Certificate. The Chief Executive Officer and President of HPPI
shall have duly executed and delivered to Mayne Pharma a certificate, dated as
of the applicable Closing Date, in form and substance satisfactory to Mayne
Pharma, certifying to the fulfillment of the conditions set forth in subsections
(a), (b), (c), (e) and (f) of this Section 4.1.

 

- 20 -



--------------------------------------------------------------------------------

(e)    Qualifications. All authorizations, approvals, or permits, if any, of any
Governmental Authority that are required to be made or obtained by HPPI in
connection with the consummation of the transactions contemplated by this
Agreement shall have been obtained and effective as of such Closing.

(f)    Litigation; Illegality. None of the transactions contemplated hereby
shall have been enjoined by any Governmental Authority, no Action challenging
the transactions contemplated hereby shall have been threatened or instituted
and no investigative or other demand shall have been made by any Governmental
Authority, and no law shall have been enacted that prohibits, restrains, or
makes illegal the consummation of the transactions contemplated hereby.

(g)    Legal Opinion. HPPI shall have delivered to Mayne Pharma a legal opinion,
from HPPI’s Counsel, dated as of such Closing Date, the substantial form of
which shall be agreed to by HPPI’s Counsel and Mayne Pharma.

(h)    Secretary’s Certificate. HPPI shall have delivered to Mayne Pharma a
certificate executed by the Secretary of HPPI, in form and substance
satisfactory to Mayne Pharma, together with (i) a certified copy of HPPI’s
amended and restated certificate of incorporation in effect at the time of such
Closing, (ii) HPPI’s bylaws in effect at the time of such Closing,
(iii) certified resolutions of the Board of Directors authorizing the
Transaction Documents and the transaction contemplated thereby, (iv) a good
standing certificate with respect to HPPI from the Secretary of State of the
State of Delaware, dated a recent date before such Closing, and (v) a
certification as to the incumbency of the current officers of HPPI.

(i)    Reservation of Shares. HPPI shall have duly authorized and reserved for
issuance the Conversion Shares and the Warrant Shares.

(j)    Certificate of Designation. HPPI shall have filed the Certificate of
Designation with the Secretary of State of Delaware and the Certificate of
Designation shall continue to be in full force and effect as of the applicable
Closing.

(k)    EHA Compliance. HPPI shall have delivered evidence reasonably
satisfactory to Mayne Pharma that all obligations under the Equity Holders
Agreement with respect to the transactions contemplated hereunder have been
fulfilled (or otherwise waived by the party or parties to which such obligations
are owed).

4.2    Conditions to HPPI’s Obligations at each Closing. The obligation of HPPI
to consummate any Closing is subject to the fulfillment (or waiver by HPPI) at
or prior to such Closing of each of the following conditions:

(a)    Representations and Warranties. The representations and warranties of
Mayne Pharma contained in Section 3.2 hereof shall be true and correct in all
respects as of such Closing (other than representations and warranties that by
their terms speak as of another date, which representations and warranties shall
be true and correct as of such date).

(b)    Performance. Mayne Pharma shall have performed and complied with all
covenants, agreements, obligations, and conditions contained in this Agreement
that are required to be performed or complied with by Mayne Pharma on or before
such Closing.

(c)    Compliance Certificate. An officer of Mayne Pharma shall have duly
executed and delivered to HPPI a certificate, dated as of the applicable Closing
Date, in form and substance satisfactory to HPPI, certifying to the fulfillment
of the conditions set forth in subsections (a), (b) and (d) of this Section 4.2.

(d)    Qualifications. All authorizations, approvals, or permits, if any, of any
Governmental Authority that are required to be made or obtained by Mayne Pharma
in connection with the consummation of the transactions contemplated by this
Agreement shall have been obtained and effective as of such Closing.

 

- 21 -



--------------------------------------------------------------------------------

4.3    Additional Conditions to the Parties’ Obligations at the Initial Closing.

(a)    The obligation of Mayne Pharma to consummate the Initial Closing is
subject to the fulfillment (or waiver by Mayne Pharma) at or prior to the
Initial Closing of the following condition: (i) HPPI shall have duly executed
and delivered to Mayne Pharma a counterpart to the Amendment to the Supply
Agreement, and (ii) HPPI shall have executed and delivered (i) stock
certificate(s), registered in the name of Mayne Pharma, representing the number
of Preferred Shares indicated on Annex E hereto with respect to the Initial
Closing and (ii) Warrants, registered in the name of Mayne Pharma, representing
the number of Warrant Shares indicated on Annex E hereto with respect to the
Initial Closing.

(b)    The obligation of HPPI to consummate the Initial Closing is subject to
the fulfillment (or waiver by HPPI) at or prior to the Initial Closing of the
following condition: Mayne Pharma shall have duly executed and delivered to HPPI
a counterpart to the Amendment to the Supply Agreement.

4.4    Additional Conditions to Mayne Pharma’s Obligations at the Second
Closing. The obligation of Mayne Pharma to consummate the Second Closing is
subject to the fulfillment (or waiver by Mayne Pharma) at or prior to the Second
Closing of each of the following conditions:

(a)    the consummation of the Initial Closing, provided that this condition
shall be waived if the Initial Closing does not occur due solely to the failure
of Mayne Pharma to meet its obligations hereunder or to satisfy its conditions
to closing in Sections 4.2 and 4.3 above; and

(b)    HPPI shall have executed and delivered (i) stock certificate(s),
registered in the name of Mayne Pharma, representing the number of Preferred
Shares indicated on Annex E hereto with respect to the Second Closing and
(ii) Warrants, registered in the name of Mayne Pharma, representing the number
of Warrant Shares indicated on Annex E hereto with respect to the Second
Closing.

4.5    Additional Conditions to Mayne Pharma’s Obligations at the Third Closing.
The obligation of Mayne Pharma to consummate the Third Closing is subject to the
fulfillment (or waiver by Mayne Pharma) at or prior to the Third Closing of each
of the following conditions:

(a)    the consummation of the Second Closing, provided that this condition
shall be waived if the Second Closing does not occur due solely to the failure
of Mayne Pharma to meet its obligations hereunder or to satisfy its conditions
to closing in Sections 4.2 and 4.3 above;

(b)    the acceptance of filing by the FDA of HPPI’s New Drug Application
(“NDA”) for the SUBA Product for the treatment of BCCNS; and

(c)    HPPI shall have executed and delivered (i) stock certificate(s),
registered in the name of Mayne Pharma, representing the number of Preferred
Shares indicated on Annex E hereto with respect to the Third Closing and
(ii) Warrants, registered in the name of Mayne Pharma, representing the number
of Warrant Shares indicated on Annex E hereto with respect to the Third Closing.

ARTICLE V

COVENANTS

5.1    Commercially Reasonable Efforts. Subject to the terms and conditions of
this Agreement, each of the parties hereto will use its commercially reasonable
efforts in good faith to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or desirable, or advisable under
applicable laws, so as to permit consummation of the Purchase as promptly as
practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall use commercially reasonable efforts to cooperate
with the other party to that end.

5.2    Certain Notifications Until Closing. From the Signing Date until the
Third Closing Date, HPPI shall promptly notify Mayne Pharma of (i) any fact,
event or circumstance of which HPPI is aware and which would be reasonably
likely to cause any representation or warranty of HPPI contained in this
Agreement to be untrue or inaccurate in any material respect or to cause any
covenant or agreement of HPPI contained in this Agreement not to be complied
with or satisfied in any material respect and (ii) any fact, circumstance,
event, change, occurrence, condition or development of which HPPI is aware and
which, individually or in the aggregate, has had or would be reasonably likely
to have a Material Adverse Effect; provided, however, that delivery of any
notice pursuant to this Section 5.2 shall not limit or affect any rights of or
remedies available to Mayne Pharma.

 

- 22 -



--------------------------------------------------------------------------------

5.3    Market Standoff Period. For the period from the Initial Closing through
December 31, 2018 (the “Market Standoff Period”), HPPI shall not undertake any
equity or debt financing of any nature whatsoever (other than, for the avoidance
of doubt, pursuant to the exercise of options and warrants existing on the
Signing Date to purchase Preferred Shares or Common Stock of HPPI (the “Existing
Options”)) without the prior written approval of Mayne Pharma, such approval not
to be unreasonably withheld, conditioned or delayed, and giving due
consideration to the fiduciary duties and business judgment of the Board of
Directors. For the avoidance of doubt, during the Market Standoff Period, if any
Existing Options are exercised, the proceeds of such exercises may, in the
discretion of the Company’s Board of Directors, be used for preliminary work on
SUBA-Itraconazole cancer indications other than BCCNS, in each case in
accordance with the Supply Agreement (including oversight by the Joint
Development Committee formed thereunder).

ARTICLE VI

ADDITIONAL AGREEMENTS

6.1    Transfer Restrictions.

(a)    Mayne Pharma acknowledges and agrees that the Securities may only be
disposed of in compliance with state and federal securities laws. In connection
with any transfer of the Securities other than pursuant to an effective
registration statement or Rule 144 or to HPPI or to an Affiliate of Mayne
Pharma, HPPI may require the transferor thereof to provide to HPPI an opinion of
counsel selected by the transferor and reasonably acceptable to HPPI, the form
and substance of which opinion shall be reasonably satisfactory to HPPI, to the
effect that such transfer does not require registration of the Securities which
are transferred by the transferor under the Securities Act. As a condition of
any such transfer, any such transferee shall agree in writing to be bound by the
terms of this Agreement and shall have the rights and obligations of Mayne
Pharma under this Agreement.

(b)    Mayne Pharma agrees to the imprinting, so long as is required by this
Section 6.1, of a legend on any of the Securities in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

(c)    Certificates evidencing the Preferred Shares, the Conversion Shares and
the Warrant Shares shall not be required to contain any legend (including the
legend set forth in Section 6.1(b) hereof): (i) while a registration statement
covering the resale of such security is effective under the Securities Act or
(ii) following or in connection with any sale of the Preferred Shares, the
Conversion Shares or the Warrant Shares pursuant to Rule 144. HPPI shall cause
(at HPPI’s cost) its counsel to issue a legal opinion to the Transfer Agent
promptly after the occurrence of either of the foregoing if required by the
Transfer Agent to effect the removal of the legend hereunder. Certificates for
Securities subject to legend removal hereunder shall upon Mayne Pharma’s request
be transmitted by the Transfer Agent to Mayne Pharma by crediting the account of
Mayne Pharma’s prime broker with the Depository Trust Company system as directed
by Mayne Pharma.

(d)    Mayne Pharma agrees with HPPI that Mayne Pharma will sell the Securities
in compliance with the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if any of the Securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing the Securities as set forth in this Section 6.1 is
predicated upon HPPI’s reliance upon this understanding.

 

- 23 -



--------------------------------------------------------------------------------

6.2    Integration. HPPI shall not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of any of
the Securities in a manner that would require the registration under the
Securities Act of the sale of any of the Securities or that would be integrated
with the offer or sale of any of the Securities for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

6.3    Securities Laws Disclosure; Publicity. HPPI shall (a) by 9:30 a.m. (New
York City time) on the Trading Day immediately following the Signing Date, issue
a press release disclosing the material terms of the transactions contemplated
hereby, and (b) file a Current Report on Form 8-K, including the Transaction
Documents as exhibits thereto, with the Commission within the time required by
the Exchange Act. HPPI and Mayne Pharma shall consult with each other in issuing
any other press releases with respect to the transactions contemplated hereby,
and neither HPPI nor Mayne Pharma shall issue any such press release nor
otherwise make any such public statement without the prior consent of HPPI, with
respect to any press release of Mayne Pharma, or without the prior consent of
Mayne Pharma, with respect to any press release of HPPI, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law or any Trading Market, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication.

6.4    Shareholder Rights Plan. No claim will be made or enforced by HPPI or,
with the consent of HPPI, any other Person, that Mayne Pharma is an “acquiring
person” under any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or similar anti-takeover
plan or arrangement in effect or hereafter adopted by HPPI, or that Mayne Pharma
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving any of the Securities under the Transaction Documents or
under any other agreement between HPPI and Mayne Pharma.

6.5    Indemnification of Mayne Pharma, Etc. Subject to the provisions of this
Section 6.5, HPPI will indemnify and hold Mayne Pharma and Mayne Pharma’s
directors, officers, shareholders, members, partners, employees and agents (and
any other Person with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) Mayne Pharma, and the directors, officers, shareholders,
agents, members, partners or employees (and any other Person with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title) of such controlling Persons (each, a “Mayne Pharma
Party” and collectively, the “Mayne Pharma Parties”) harmless from and against
any and all losses, liabilities, obligations, claims, contingencies, damages,
costs and expenses, including all judgments, amounts paid in settlements, court
costs and reasonable attorneys’ fees and costs of investigation that any Mayne
Pharma Party may suffer or incur as a result of or relating to (a) any breach of
any of the representations, warranties, covenants or agreements made by HPPI in
this Agreement or in any other Transaction Document or (b) any Action instituted
against the Mayne Pharma Parties in any capacity, or any of them or their
respective Affiliates with respect to any of the transactions contemplated by
the Transaction Documents (unless such Action is based upon a breach of such
Mayne Pharma Party’s representations, warranties or covenants under the
Transaction Documents or any violations by such Mayne Pharma Party of state or
federal securities laws or any conduct by such Mayne Pharma Party which
constitutes a breach of fiduciary duty, fraud, gross negligence, willful
misconduct or malfeasance). If any Action shall be brought against any Mayne
Pharma Party in respect of which indemnity may be sought pursuant to this
Agreement, such Mayne Pharma Party shall promptly notify HPPI in writing, and
HPPI shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to such Mayne Pharma Party. Any such Mayne Pharma
Party shall have the right to employ separate counsel in any such Action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Mayne Pharma Party except to the extent that
(i) the employment thereof has been specifically authorized by HPPI in writing,
(ii) HPPI has failed after a reasonable period of time to assume such defense
and to employ counsel or (iii) in such Action there is, in the reasonable
opinion of counsel, a material conflict on any material issue between the
position of HPPI and the position of such Mayne Pharma Party, in which case HPPI
shall be responsible for the reasonable fees and expenses of no more than one
such separate counsel of such Mayne Pharma Party. HPPI will not be liable to any
Mayne Pharma Party under this Agreement (y) for any settlement by a Mayne Pharma
Party effected without HPPI’s prior

 

- 24 -



--------------------------------------------------------------------------------

written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Mayne Pharma Party’s breach of any of the representations,
warranties, covenants or agreements made by such Mayne Pharma Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 6.5 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
are incurred. The indemnity agreements contained herein shall be in addition to
any cause of action or similar right of any Mayne Pharma Party against HPPI or
others and any liabilities HPPI may be subject to pursuant to law

6.6    Reservation of Common Stock. From the Initial Closing Date until the date
on which all of the Preferred Shares shall have been converted and the Warrants
have been fully exercised, HPPI shall at all times have reserved for issuance,
free of Liens, a sufficient number of shares of authorized and unissued Common
Stock for the purpose of enabling HPPI to issue all of the Conversion Shares and
the Warrant Shares.

6.7    Listing of Common Stock. HPPI agrees, if HPPI applies to have the Common
Stock traded on any Trading Market other than its current Trading Market, it
will then include in such application all of the Conversion Shares and the
Warrant Shares, and will take such other action as is necessary to cause all of
the Conversion Shares and the Warrant Shares to be listed or quoted on such
other Trading Market as promptly as possible. For so long as the Common Stock
trades or is listed for quotation on a Trading Market, HPPI agrees to use its
commercially reasonable efforts to maintain the eligibility of the Common Stock
for electronic transfer through the Depository Trust Company or another
established clearing corporation, including, without limitation, by timely
payment of fees to the Depository Trust Company or such other established
clearing corporation in connection with such electronic transfer.

6.8    Certain Transactions and Confidentiality. Mayne Pharma covenants that
neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it will execute any purchases or sales of any of HPPI’s
securities during the period commencing with the Signing Date and ending at such
time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 6.3
hereof. Mayne Pharma covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by HPPI pursuant to the
initial press release as described in Section 6.3 hereof, Mayne Pharma will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Transaction Documents and the Disclosure
Schedules. Notwithstanding the foregoing, and notwithstanding anything contained
in this Agreement to the contrary, HPPI expressly acknowledges and agrees that
(i) Mayne Pharma makes no representation, warranty or covenant hereby that it
will not engage in effecting transactions in any securities of HPPI after the
time that the transactions contemplated by this Agreement are first publicly
announced pursuant to the initial press release as described in Section 6.3
hereof, (ii) Mayne Pharma shall not be restricted or prohibited from effecting
any transactions in any securities of HPPI in accordance with applicable
securities laws from and after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to the initial press
release as described in Section 6.3 hereof, and (iii) Mayne Pharma shall have no
duty of confidentiality to HPPI or its Subsidiaries after the issuance of the
initial press release as described in Section 6.3 hereof.

6.9    Acknowledgment of Dilution. HPPI acknowledges that the issuance of the
Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. HPPI further
acknowledges that its obligations under the Transaction Documents, including,
without limitation, its obligation to issue the Conversion Shares and Warrant
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim HPPI may have against
Mayne Pharma and regardless of the dilutive effect that such issuance may have
on the ownership of the other stockholders of HPPI.

6.10    Registration Rights. Notwithstanding anything to the contrary contained
in this Article VI, HPPI agrees to provide to Mayne Pharma the rights and
privileges set forth in the Registration Rights Agreement, more specifically set
forth in the form attached hereto as Annex G (the “Registration Rights
Agreement”). Each of HPPI and Mayne Pharma agrees to be bound by the
Registration Rights Agreement.

6.11    EHA Compliance. For the avoidance of doubt, nothing contained in this
Agreement is intended to modify, amend or otherwise change the obligations of
Mayne Pharma, HPPI or any other party under the Equity Holders Agreement.

 

- 25 -



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

7.1    Termination.

(a)    Notwithstanding anything in this Agreement to the contrary, this
Agreement and the obligations of the parties hereunder may be terminated on or
prior to the Initial Closing as follows:

(i)    by HPPI or Mayne Pharma if the Initial Closing shall not have taken place
within five (5) Business Days after the Signing Date or by such later date as
shall be agreed upon by an appropriate amendment to this Agreement; provided
that a party shall not have the right to terminate under this Section 7.1(a)(i)
if the conditions precedent to such party’s obligation to close have been fully
satisfied and such party has failed or refused to close after being requested in
writing to close by the other party; or

(ii)    by HPPI and Mayne Pharma upon their mutual written consent.

(b)    In the event of the termination of this Agreement as provided in
Section 7.1(a), this Agreement shall forthwith become void and there shall be no
liability on the part of either party hereto, except that nothing herein shall
relieve either party from liability for any breach of this Agreement by such
party.

(c)    Notwithstanding anything in this Agreement to the contrary, this
Agreement and the obligations of the parties hereunder may be terminated on or
prior to the Second Closing or the Third Closing by HPPI and Mayne Pharma upon
their mutual written consent.

7.2    Fees and Expenses. Except as expressly set forth in the Transaction
Documents, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. HPPI shall pay all Transfer Agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by HPPI and any exercise notice delivered by Mayne
Pharma), stamp taxes and other taxes and duties levied in connection with the
delivery of any of the Securities to Mayne Pharma.

7.3    Entire Agreement. This Agreement, together with the annexes, exhibits,
and schedules hereto, and the other Transaction Documents, together with the
annexes, exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, oral or written, with respect to such
matters, which the parties acknowledge have been merged into such documents,
exhibits and schedules.

7.4    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at or prior to 5:30 p.m.
(New York City time) on a Business Day, (b) the next Business Day after the date
of transmission, if such notice or communication is delivered via facsimile on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Business Day, (c) the second (2nd) Business Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or
(d) upon actual receipt by the party to whom such notice is required to be
given. All notices hereunder shall be delivered as set forth below, or pursuant
to such other instructions as may be designated in writing by the party to
receive such notice.

If to Mayne Pharma:

Mayne Pharma Ventures Pty Ltd

1538 Main North Road,

Salisbury South 5106 SA,

Australia

Attention: General Counsel

Telephone: 61 3 8614 7711

Facsimile: 61 3 9614 7022

 

- 26 -



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to its counsel:

Curtis, Mallet-Prevost, Colt & Mosle LLP

101 Park Avenue

New York, New York 10178

Attention: Lawrence Goodman, Esq.

Facsimile: (917) 368-8999

If to HPPI:

HedgePath Pharmaceuticals, Inc.

324 Hyde Park Avenue Suite #350

Tampa, Florida 33606

Attention: Nicholas Jon Virca

Facsimile: (813) 258-6912

with a copy (which shall not constitute notice) to its counsel:

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

Attention: Barry I. Grossman, Esq.

Facsimile: (212) 370-7889

7.5    Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the duly authorized representatives of HPPI and Mayne
Pharma or, in the case of a waiver, by the duly authorized representative of the
party against whom enforcement of any such waived provision is sought. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

7.6    Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

7.7    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. HPPI may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Mayne Pharma. Mayne Pharma may assign any or all of its
rights under this Agreement to any Person to whom Mayne Pharma assigns or
transfers any of the Securities, provided that such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions of
the Transaction Documents that apply to “Mayne Pharma.”

7.8    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 6.5 hereof.

7.9    Governing Law. Each of the Transaction Documents and any dispute arising
thereunder shall be governed by and construed and enforced in accordance with
the laws of the State of Delaware applicable to agreements made and to be
performed wholly within such State, without regard to its conflict of law rules
that would result in the application of the laws of another jurisdiction.

7.10    Arbitration of Claims. In the event of any Action, question or
disagreement arising from or relating to any Transaction Document or the breach
thereof, the parties hereto agree to settle such Action, question or
disagreement by arbitration before a single arbitrator in New York, New York,
selected by, and such arbitration to be administered by, the American
Arbitration Association (“AAA”) in accordance with its International Arbitration
Rules, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. Each of the parties hereto agrees and
acknowledges that all Actions, questions or disagreements between or among them
are

 

- 27 -



--------------------------------------------------------------------------------

subject to the alternative dispute resolution procedures of this Section 7.10.
Each of the parties hereto agrees that any aspect of alternative dispute
resolution not specifically covered in this Agreement shall be covered, without
limitation, by the applicable AAA rules and procedures. Each of the parties
hereto further agrees that any determination by the arbitrator regarding any
Action, question or disagreement arising from or relating to this Agreement
shall be final and binding upon the parties hereto and shall not be subject to
further appeal.

7.11    Survival. The representations, warranties and covenants contained herein
shall survive each Closing and the delivery of the Purchased Securities.

7.12    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (other than any stock certificates or the
warrants) shall be deemed to include electronic signatures, each of which shall
be of the same legal effect, validity and enforceability as a manually executed
signature, to the extent and as provided for in any applicable law.

7.13    Severability. If any term, provision, covenant or restriction of this
Agreement or any of the Transaction Documents is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their commercially reasonable efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction. It
is hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such that may be hereafter declared invalid, illegal,
void or unenforceable.

7.14    Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever Mayne Pharma exercises a right,
election, demand or option under a Transaction Document and HPPI does not timely
perform its related obligations within the periods therein provided, then Mayne
Pharma may rescind or withdraw, in its sole discretion from time to time upon
written notice to HPPI, any relevant notice, demand or election in whole or in
part without prejudice to its future Actions and rights; provided, however, that
in the case of a rescission of an exercise of the Warrants or any part thereof,
Mayne Pharma shall be required to return any shares of Common Stock subject to
any such rescinded exercise notice concurrently with the return to Mayne Pharma
of the aggregate exercise price paid to HPPI for such shares and the restoration
of Mayne Pharma’s right to acquire such shares pursuant to the Warrants
(including, issuance of a replacement warrant certificate evidencing such
restored right).

7.15    Replacement of Securities. If any certificate or instrument evidencing
any of the Securities is mutilated, lost, stolen or destroyed, HPPI shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to HPPI of such loss, theft or destruction. The applicant for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs (including customary indemnity) associated with the issuance
of such replacement securities.

7.16    Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Mayne Pharma
and HPPI will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

- 28 -



--------------------------------------------------------------------------------

7.17    Payment Set Aside. To the extent that HPPI makes a payment or payments
to Mayne Pharma pursuant to any Transaction Document or Mayne Pharma enforces or
exercises its rights thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to HPPI, a
trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of Action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

7.18    Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

7.19    Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to shares of Common
Stock in any Transaction Document shall be subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the date of this Agreement.
When a reference is made in this Agreement to “Recitals”, “Articles”, “Sections”
or “Annexes”, such reference shall be to a Recital, Article or Section of, or
Annex to, this Agreement unless otherwise indicated. The terms defined in the
singular have a comparable meaning when used in the plural, and vice versa.
References to “herein”, “hereof”, “hereunder” and the like refer to this
Agreement as a whole and not to any particular section or provision, unless the
context requires otherwise. All references to “$” or “dollars” mean the lawful
currency of the United States of America. Except as expressly stated in this
Agreement, all references to any statute, rule or regulation are to the statute,
rule or regulation as amended, modified, supplemented or replaced from time to
time (and, in the case of statutes, include any rules and regulations
promulgated under the statute) and to any section of any statute, rule or
regulation include any successor to the section.

7.20    WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY EITHER PARTY AGAINST THE OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

[Remainder of page intentionally left blank.

Signature page immediately follows.]

 

- 29 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

HEDGEPATH PHARMACEUTICALS, INC. By:  

/s/ Nicholas J. Virca

Name:   Nicholas J. Virca Title:   President and Chief Executive Officer MAYNE
PHARMA VENTURES PTY LTD By:  

/s/ Scott A. Richards

Name:   Scott A. Richards Title:   Director

[Signature Page to HPPI/Mayne Pharma Securities Purchase Agreement]



--------------------------------------------------------------------------------

ANNEX A

Form of Certificate of Designation



--------------------------------------------------------------------------------

ANNEX B

Form of Warrant A



--------------------------------------------------------------------------------

ANNEX C

Form of Warrant B



--------------------------------------------------------------------------------

ANNEX D

Funding Tranches

 

Closing

 

Price per

Share

 

Investment/Purchase

Price

 

# of Shares of

Series B

Convertible

Preferred Stock

 

# of Warrants

Shares pursuant

to Warrant As

 

# of Warrants

Shares pursuant

to Warrant Bs

Initial Closing

  $0.69   $2,400,000   3,478,261   2,608,696   2,608,696

Second Closing

  $0.69   $1,600,000   2,318,841   1,739,131   1,739,131

Third Closing

  $0.69   $1,000,000   1,449,275   1,086,956   1,086,956

Total

  —     $5,000,000   7,246,377   5,434,783   5,434,783



--------------------------------------------------------------------------------

ANNEX E

Form of Amendment to Supply Agreement



--------------------------------------------------------------------------------

ANNEX F

Disclosure Schedule



--------------------------------------------------------------------------------

ANNEX G

1.1 REGISTRATION RIGHTS.

(a)    Registration Rights Granted.

(i)     Demand Registration. On or after the occurrence of a Triggering Event
(defined below), Mayne Pharma may make a written demand for registration under
the Securities Act of all or part (but no less than 50% in the aggregate) of the
Conversion Shares and the Warrant Shares then held by or underlying the
Preferred Shares or Warrants, as applicable, held by Mayne Pharma (collectively,
the “Registrable Securities”), which written demand shall describe the amount
and type of securities to be included in such registration and the intended
method(s) of distribution thereof (such written demand a “Demand Registration”).
HPPI shall use its reasonable commercial efforts to effect, as soon as
practicable following its receipt of the Demand Registration, but not more than
one hundred twenty (120) days after HPPI’s receipt of the Demand Registration,
the registration of all Registrable Securities requested by Mayne Pharma
pursuant to the Demand Registration. Under no circumstances shall HPPI be
obligated to effect more than an single Demand Registration pursuant to this
Section 1.1(a)(i) with respect to the Registrable Securities. A Demand
Registration hereunder shall not count as such unless and until the registration
statement filed with the Commission with respect to a registration pursuant to a
Demand Registration has been declared effective by the Commission. For purposes
of this Annex, the term “Triggering Event” shall mean the termination of the
Supply Agreement.

(ii)     Piggy-back Rights. On or after the occurrence of a Triggering Event, if
HPPI proposes to file a registration statement under the Securities Act with
respect to an offering of equity securities, for its own account or, to the
extent that HPPI is then permitted to register any equity securities held by
Mayne Pharma pursuant to Rule 415 under the Securities Act, for the account of
stockholders of HPPI, other than a registration statement (i) filed in
connection with an underwritten offering of the Common Stock or Common Stock
Equivalents, but only to the extent required by the underwriters in such
offering, or filed in connection with any universal shelf registration of HPPI,
(ii) filed in connection with any employee stock option or other benefit plan,
(iii) filed in connection with the acquisition by HPPI of another entity for
consideration consisting all or in part of registered Common Stock or Common
Stock Equivalents; (iv) for an exchange offer, rights offering or other offering
of securities solely to HPPI’s existing stockholders, (v) for an offering of
debt that is convertible into equity securities of HPPI, or (vi) for a dividend
reinvestment plan, then HPPI shall give written notice of such proposed filing
to Mayne Pharma as soon as practicable but not less than ten (10) days before
the anticipated filing date of such registration statement, which notice shall
(A) describe the amount and type of securities to be included in such offering
and the intended method(s) of distribution and (B) offer to Mayne Pharma the
opportunity to register the sale of such number of Registrable Securities as
Mayne Pharma may request in writing within five (5) days after receipt of such
written notice (such registration a “Piggy-back Registration”). HPPI shall use
its reasonable commercial efforts to cause such Registrable Securities to be
included in such Piggy-back Registration on the same terms and conditions as any
similar securities of HPPI included in such registration and to permit the sale
or other disposition of such Registrable Securities in accordance with the
intended method(s) of distribution thereof. Under no circumstances shall HPPI be
obligated to effect more than three (3) Piggyback Registrations pursuant to this
Section 1.1(a)(ii) with respect to any or all Registrable Securities. A
Piggyback Registration hereunder shall not count as such unless and until the
registration statement filed with the Commission with respect to a registration
pursuant to a Piggyback Registration has been declared effective by the
Commission.



--------------------------------------------------------------------------------

(b)     Registration Procedures. If and whenever HPPI is required by the
provisions of Section 1.1(a) to effect the registration of any shares of
Registrable Securities under the Securities Act, HPPI will, as expeditiously as
possible:

(i)     prepare and file with the Commission a registration statement with
respect to such securities and use reasonable commercial efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby (determined as herein provided), and promptly
provide to Mayne Pharma copies of all filings and letters of comment of the
Commission;

(ii)     prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective until the later
of: (A) if Warrant Shares are registered, six months after the exercise period
of the Warrant B (provided that if no Warrant Shares underlying the Warrant B
are registered, six months after the exercise period of the Warrant A), (B) 120
days after the effective date of such registration statement, or (C) two years
after the Closing Date, and comply with the provisions of the Securities Act
with respect to the disposition of all of the Registrable Securities covered by
such registration statement in accordance with the intended method of
disposition of Mayne Pharma under the registration statement set forth in such
registration statement for such period;

(iii)     furnish to Mayne Pharma, and to any underwriter, such number of copies
of the registration statement and the prospectus included therein (including
each preliminary prospectus) as such Person(s) reasonably may request to
facilitate the public sale or the disposition of the securities covered by such
registration statement;

(iv)     use its reasonable commercial efforts to register or qualify the
Registrable Securities covered by such registration statement under the
securities or “blue sky” laws of such jurisdictions as Mayne Pharma and in the
case of an underwritten public offering, the managing underwriter shall
reasonably request, provided, however, that HPPI shall not for any such purpose
be required to qualify generally to transact business as a foreign corporation
in any jurisdiction where it is not so qualified or to consent to general
service of process in any such jurisdiction;

(v)     list the Registrable Securities covered by such registration statement
with any securities exchange on which the Common Stock is then listed;

(vi)     immediately notify Mayne Pharma and any underwriter under such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
of which HPPI has knowledge as a result of which the prospectus contained in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances then existing; and

(vii)    make available for inspection by Mayne Pharma, any underwriter
participating in any distribution pursuant to such registration statement, and
any attorney, accountant or other agent retained by Mayne Pharma or any such
underwriter, all publicly available, non-confidential financial and other
records, pertinent corporate documents and properties of HPPI, and cause HPPI’s
officers, directors and employees to supply all publicly available,
non-confidential information reasonably requested by the seller, underwriter,
attorney, accountant or agent in connection with such registration statement.

(c)     Provision of Documents. In connection with each registration hereunder,
Mayne Pharma will furnish to HPPI in writing such information and representation
letters with respect to itself and the proposed distribution by it as reasonably
shall be necessary in order to assure compliance with federal and applicable
state securities laws.

(d)     Expenses. All expenses incurred by HPPI in complying with this Annex,
including, without limitation, all registration and filing fees, printing
expenses, fees and disbursements of counsel and independent public accountants
for HPPI, fees and expenses (including reasonable counsel fees) incurred in
connection with complying with state securities or “blue sky” laws, fees of the
Financial Industry Regulatory Authority, transfer taxes, fees of transfer agents
and registrars, fees of, and up to $2,500 in disbursements incurred by, counsel
for Mayne Pharma, and costs of insurance are called “Registration Expenses”. All
underwriting discounts and selling commissions applicable to the sale of
Registrable Securities, including any fees and disbursements of any special
counsel to Mayne Pharma beyond those included in Registration Expenses, are
called “Selling Expenses.”



--------------------------------------------------------------------------------

HPPI will pay all Registration Expenses in connection with the registration
statement under this Annex. All Selling Expenses in connection with each
registration statement under this Annex shall be borne by Mayne Pharma.

(e)     Indemnification and Contribution.

(i)     In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Annex, HPPI will indemnify and hold harmless
Mayne Pharma, each officer of Mayne Pharma, each director of Mayne Pharma, any
underwriter of such Registrable Securities thereunder and each other Person, if
any, who controls Mayne Pharma or any such underwriter within the meaning of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which Mayne Pharma, any officer or director of Mayne Pharma, or any
such underwriter or controlling Person may become subject under the Securities
Act or otherwise, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in any registration
statement under which such Registrable Securities were registered under the
Securities Act pursuant to this Annex, any or final prospectus contained
therein, or any amendment or supplement thereof, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse Mayne Pharma, each officer or director of Mayne Pharma, any
such underwriter and each such controlling Person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that HPPI will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by Mayne Pharma, any underwriter or any
such controlling Person in writing specifically for use in such registration
statement or prospectus.

(ii)     In the event of a registration of any of the Registrable Securities
under the Securities Act pursuant to this Annex, Mayne Pharma will indemnify and
hold harmless HPPI, and each Person, if any, who controls HPPI within the
meaning of the Securities Act, each officer of HPPI who signs the registration
statement and each director of HPPI, against all losses, claims, damages or
liabilities, joint or several, to which HPPI or such officer or director may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of any material
fact contained in the registration statement under which such Registrable
Securities were registered under the Securities Act pursuant to this Annex, any
or final prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse HPPI and each such officer
or director for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that Mayne Pharma will be liable
hereunder in any such case if and only to the extent that any such loss, claim,
damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in reliance upon
and in conformity with information pertaining to Mayne Pharma, as such,
furnished in writing to HPPI by Mayne Pharma specifically for use in such
registration statement or prospectus, and provided, further, however, that the
liability of Mayne Pharma hereunder shall be limited to the proportion of any
such loss, claim, damage, liability or expense which is equal to the proportion
that the public offering price of the Registrable Securities sold by Mayne
Pharma under such registration statement bears to the total public offering
price of all securities sold thereunder, but not in any event to exceed the net
proceeds received by Mayne Pharma from the sale of Registrable Securities
covered by such registration statement.

(iii)     Promptly after receipt by an indemnified party hereunder of notice of
the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than



--------------------------------------------------------------------------------

under this Section 1.1(e)(iii) and shall only relieve it from any liability
which it may have to such indemnified party under this Section 1.1(e)(iii) if
and to the extent the indemnifying party is prejudiced by such omission. In case
any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate in and, to the extent it shall wish, to
assume and undertake the defense thereof with counsel reasonably satisfactory to
such indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 1.1(e)(iii) for any legal expenses subsequently incurred by
such indemnified party in connection with the defense thereof other than
reasonable costs of investigation and of liaison with counsel so selected,
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified parties
shall have the right to select one separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the indemnifying party as incurred.

(f)     Definitions. All capitalized terms used herein but not defined herein
shall have the meanings set forth in that certain Securities Purchase Agreement
of which this Annex is a part.